United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51080
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                               versus

                      JEFFREY TODD WILLIAMS,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CR-243-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jeffrey Todd Williams appeals the denial of his motion to

suppress and subsequent jury-trial convictions and sentences for

aiding and abetting the attempt to manufacture five grams or more

of methamphetamine and two counts of aiding and abetting the

possession of chemicals with cause to believe they would be used to

manufacture methamphetamine.    Williams argues that there was no

reasonable suspicion to support the traffic stop of his vehicle,

but he provides no explanation or analysis of why the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 05-51080
                                         -2-

court erred by rejecting this contention.                 As Williams has not

attempted to challenge the district court’s analysis of this issue,

he has waived the issue.            See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (appellant’s

failure to identify any error in the district court’s analysis is

the same as if the appellant had not appealed the judgment).                 As

Williams does not challenge any other aspect of the district

court’s denial of his motion to suppress, he has waived any such

challenge.    See United States v. Fagan, 821 F.2d 1002, 1015 (5th

Cir. 1987) (This court “do[es] not search the record for unassigned

error, and contentions not raised on appeal are deemed waived.”).

     Williams argues that the evidence was insufficient to support

his convictions.         From the testimony of his co-defendant Ron

Marriott   and   the    police      officers   who   searched   the   residence

Williams   owned,      the   jury    could   reasonably    conclude   that   the

underlying offenses occurred, that Williams associated with the

methamphetamine manufacturing operation, that Williams participated

in the operation, and that Williams sought to make the operation

succeed.     Accordingly, the evidence was sufficient to support

Williams’s convictions. See United States v. Garcia, 242 F.3d 593,

596-97 (5th Cir. 2001) (defendant allowing others to use his

property to store marijuana sufficient to support aiding and

abetting conviction).

     Williams recounts the objections he made to expert testimony

introduced by the Government at sentencing, but he does not offer
                             No. 05-51080
                                  -3-

any explanation or analysis of why he believes the district court’s

rulings on this issue were erroneous.       Accordingly, to the extent

that he is challenging the district court’s admission of the expert

testimony, his challenge is waived.      See Brinkmann, 813 F.2d at

748.

       Williams argues that the sentence imposed violates his due

process rights as set forth in United States v. Booker, 543 U.S.
220 (2005). At sentencing, the district court, in light of Booker,

calculated Williams’s guidelines sentence range, acknowledged that

the Guidelines were advisory, and exercised its discretion to

sentence Williams within the guidelines range. This was the proper

procedure, and the district court did not violate Williams’s due

process rights by sentencing him in this manner. See United States

v. Johnson,        F.3d   , No. 05-60695, 2006 WL 870499, *3-*4 (5th

Cir. Apr. 4, 2006).

       AFFIRMED.